Name: 95/546/EC: Council Decision of 17 April 1995 on the signature and provisional application of the Agreement between the European Community and Canada on fisheries in the context of the NAFO Convention
 Type: Decision
 Subject Matter: fisheries;  America;  world organisations;  European construction
 Date Published: 1995-12-21

 Avis juridique important|31995D054695/546/EC: Council Decision of 17 April 1995 on the signature and provisional application of the Agreement between the European Community and Canada on fisheries in the context of the NAFO Convention Official Journal L 308 , 21/12/1995 P. 0079 - 0079COUNCIL DECISION of 17 April 1995 on the signature and provisional application of the Agreement between the European Community and Canada on fisheries in the context of the NAFO Convention (95/546/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 in conjunction with Article 228 (3), first subparagraph thereof,Having regard to the proposal from the Commission,Whereas the European Community and Canada are committed to enhanced cooperation in the conservation and rational management of fish stocks, in particular within the framework of the Northwest Atlantic Fisheries Organization (NAFO);Whereas in the light of their mutual interest in conservation, the European Community and Canada have agreed to collaborate further on the management arrangements for species covered by the NAFO Convention, and in particular for Greenland halibut;Whereas their Agreement is reflected in an Agreed Minute, the Exchange of Letters, the Exchange of Notes and the Annexes thereto;Whereas the European Community and Canada are committed to the adoption by NAFO of the measures and provisions as laid down in the Agreed Minute and to seek the support of other NAFO Contracting Parties;Whereas this Agreement should be signed and applied provisionally in order to achieve immediately the desired objectives of the Parties,HAS DECIDED AS FOLLOWS:Article 1 1. The Agreement constituted in the form of an Agreed Minute, an Exchange of Letters, an Exchange of Notes and the Annexes thereto between the European Community and Canada on fisheries in the context of the NAFO Convention is hereby signed on behalf of the European Community.2. The text of the Agreement is attached to this Decision.3. This Agreement shall be applied provisionally upon its signature.Article 2 The President of the Council hereby authorizes the Commission to sign the attached Agreed Minute, the Exchange of Letters, the Exchange of Notes and the Annexes thereto in order to bind provisionally the European Community.Done at Brussels, 17 April 1995.For the CouncilThe PresidentA. JUPPÃ 